Name: Commission Regulation (EU) No 332/2010 of 22 April 2010 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Israel in the list of third countries, territories, zones or compartments (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  trade;  Asia and Oceania;  European Union law;  agricultural activity;  agricultural policy;  animal product;  tariff policy
 Date Published: nan

 23.4.2010 EN Official Journal of the European Union L 102/10 COMMISSION REGULATION (EU) No 332/2010 of 22 April 2010 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Israel in the list of third countries, territories, zones or compartments (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first paragraph of point 1 of Article 8 and point 4 of Article 8 thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Article 24(2) thereof, Whereas: (1) Directive 2002/99/EC lays down the general animal health rules governing all stages of the production, processing and distribution within the Union and the introduction from third countries of products of animal origin and products obtained therefrom intended for human consumption. That Directive provides that special import conditions are to be established for each third country or group of third countries, having regard to their animal health situation. (2) Directive 2009/158/EC lays down the animal health conditions governing trade within the Union and imports from third countries of poultry and hatching eggs. That Directive provides that poultry is to come from third countries free of avian influenza or which, although they are not free from that disease, apply measures to control it which are at least equivalent to those laid down by the relevant Union legislation. (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (3) provides that the commodities covered by it are only to be imported into and transited through the Union from the third countries, territories, zones or compartments listed in the table in Part 1 of Annex I thereto. (4) Pursuant to that Regulation, where an outbreak of highly pathogenic avian influenza (HPAI) occurs in a third country, territory, zone or compartment previously free of that disease, that third country, territory, zone or compartment is to again be considered as free of HPAI, provided that certain conditions are met; said conditions concern the implementation of a stamping out policy to control the disease, including adequate cleansing and disinfection carried out on all previously infected establishments. In addition, avian influenza surveillance must have been carried out in accordance with Part II of Annex IV to that Regulation during a three-month period following completion of the stamping out policy and cleansing and disinfection. (5) Israel is currently listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country free from highly pathogenic avian influenza. Imports of poultry commodities to which that Regulation applies are therefore authorised from the whole territory of that third country. (6) Israel has notified to the Commission an outbreak of highly pathogenic avian influenza of the H5N1 subtype on its territory. (7) Due to the confirmed outbreak of HPAI, the territory of Israel may no longer be considered as free from that disease and the veterinary authorities of Israel have suspended issuing veterinary certificates for consignments of certain poultry commodities accordingly. Israel has also implemented a stamping out policy in order to control the disease and limit its spread. (8) The information on the control measures taken has been submitted to the Commission. That information and the epidemiological situation in Israel have been evaluated by the Commission. (9) The prompt and decisive action taken by Israel to confine the disease and the positive outcome of the evaluation of the epidemiological situation allows limiting the restrictions on imports into the Union for certain poultry commodities to the zones affected by the disease, which the veterinary authorities of Israel have placed under restrictions due to the outbreak of highly pathogenic avian influenza. (10) In addition, Israel is carrying out surveillance activities for avian influenza which appear to meet the requirements laid down in Part II of Annex IV to Regulation (EC) No 798/2008. (11) Taking into account the favourable development of the epidemiological situation and related surveillance activities for avian influenza in resolving the outbreak, it is appropriate to limit the time period during which the authorisation for imports into the Union is suspended until 1 May 2010. (12) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (13) In order to implement the zoning requirements and thereby allowing trade to resume as soon as possible this Regulation should enter into force the day after publication. (14) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Part 1 of Annex I to Regulation (EC) No 798/2008 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 26 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) OJ L 226, 23.8.2008, p. 1. ANNEX Part 1 of Annex I to Regulation (EC) No 798/2008 is replaced by the following: PART 1 List of third countries, territories, zones or compartments ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 AL  Albania AL-0 Whole country EP, E S4 AR  Argentina AR-0 Whole country SPF POU, RAT, EP, E A S4 WGM VIII AU  Australia AU-0 Whole country SPF EP, E S4 BPP, DOC, HEP, SRP S0, ST0 BPR I DOR II HER III POU VI RAT VII BR  Brazil BR-0 Whole country SPF BR-1 States of: Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo and Mato Grosso do Sul RAT, BPR, DOR, HER, SRA N A BR-2 States of: Mato Grosso, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo BPP, DOC, HEP, SRP N S5, ST0 BR-3 Distrito Federal and States of: GoiÃ ¡s, Minas Gerais, Mato Grosso, Mato Grosso do Sul, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo WGM VIII EP, E, POU N S4 BW  Botswana BW-0 Whole country SPF EP, E S4 BPR I DOR II HER III RAT VII BY  Belarus BY-0 Whole country EP and E (both only for transit through the EU ) IX CA  Canada CA-0 Whole country SPF EP, E S4 BPR, BPP, DOR, HER, SRA, SRP N A S1, ST1 DOC, HEP L, N WGM VIII POU, RAT N CH  Switzerland CH-0 Whole country (3) A (3) CL  Chile CL-0 Whole country SPF EP, E S4 BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP N A S0, ST0 WGM VIII POU, RAT N CN  China CN-0 Whole country EP CN-1 Province of Shandong POU, E VI P2 6.2.2004  S4 GL  Greenland GL-0 Whole country SPF EP, WGM HK  Hong Kong HK-0 The whole territory of the Hong Kong Special Administrative Region EP HR  Croatia HR-0 Whole country SPF BPR, BPP, DOR, DOC, HEP, HER, SRA, SRP N A S2, ST0 EP, E, POU, RAT, WGM N IL  Israel IL-0 Whole country SPF EP, E S4 IL-1 Area of Israel excluding IL-2 BPR, BPP, DOC, DOR, HEP, HER, SRP N A S5, ST1 WGM VIII POU, RAT N S4 IL-2 Area of Israel inside the following boundaries:  to the west: road number 4.  to the south: road number 5812 connecting to road number 5815.  to the east: the security fence until road number 6513.  to the north: road number 6513 until the junction with road 65. From this point in a straight line to the entrance of Givat Nili and from there in a straight line to the junction of roads 652 and 4. BPR, BPP, DOC, DOR, HEP, HER, SRP N, P2 26.1.2010 1.5.2010 A S5, ST1 WGM VIII P2 26.1.2010 1.5.2010 POU, RAT N, P2 26.1.2010 1.5.2010 S4 IN  India IN-0 Whole country EP IS  Iceland IS-0 Whole country SPF EP, E S4 KR  Republic of Korea KR-0 Whole country EP, E S4 ME  Montenegro ME-O Whole country EP MG  Madagascar MG-0 Whole country SPF EP, E, WGM S4 MY  Malaysia MY-0   MY-1 Western Peninsular EP E P2 6.2.2004 S4 MK  former Yugoslav Republic of Macedonia (4) MK-0 (4) Whole country EP MX  Mexico MX-0 Whole country SPF EP NA  Namibia NA-0 Whole country SPF BPR I DOR II HER III RAT, EP, E VII S4 NC  New Caledonia NC-0 Whole country EP NZ  New Zealand NZ-0 Whole country SPF BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP S0, ST0 WGM VIII EP, E, POU, RAT S4 PM  Saint Pierre and Miquelon PM-0 Whole territory SPF RS  Serbia (5) RS-0 (5) Whole country EP RU  Russia RU-0 Whole country EP SG  Singapore SG-0 Whole country EP TH  Thailand TH-0 Whole country SPF, EP WGM VIII P2 23.1.2004 E, POU, RAT P2 23.1.2004 S4 TN  Tunisia TN-0 Whole country SPF DOR, BPR, BPP, HER S1, ST0 WGM VIII EP, E, POU, RAT S4 TR  Turkey TR-0 Whole country SPF EP, E S4 US  United States US-0 Whole country SPF BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP N A S3, ST1 WGM VIII EP, E, POU, RAT N S4 UY  Uruguay UY-0 Whole country SPF EP, E, RAT S4 ZA  South Africa ZA-0 Whole country SPF EP, E S4 BPR I A DOR II HER III RAT VII ZW  Zimbabwe ZW-0 Whole country RAT VII EP, E S4 (1) Commodities, including those transported on the high seas, produced before this date may be imported into the Union during a period of 90 days from this date. (2) Only commodities produced after this date may be imported into the Union. (3) In accordance with the agreement between the European Union and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132). (4) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (5) Not including Kosovo, as defined by United Nations Security Council Resolution 1244 of 10 June 1999.